Pee Cueiam.
This writ brings up a judgment of dispossession in a landlord, and tenant case.
Van Sant, as tenant, rented certain premises from defendants under a written lease for a year from February 1st, renewable yearly until terminated by thirty days’ notice, which was not required to be in writing. In February, 1932, the landlord demanded possession, claiming expiry of term, sued in the District Court and had a judgment, which is before us on this writ.
The only question is whether there is any evidence of a legal notice working a termination of the tenancy.
Carl Adams, a witness for defendant, testified that in September, 1931, he ivas talking with Van Sant about collecting the rent, and Van Sant said he could not pay over $6,000 for the coming year and to please take it up with the owners. Later that witness told Van Sant they would not take $6,000 and Van Sant made a vulgar reply indicating that was all he would pay. Adams: “You mean you don’t want the lease for another year?” Van Sant: “No, not unless I can get it for $6,000.” Adams: “Positively they will not take $6,000.” Later when Adams was collecting rent, Van Sant asked if he had a new tenant. Mrs. Biley, a clerk in the Adams office, testified that Van Sant came in the office January 13th and remarked as he made the last payment for the year, that it would be the last check from him.
We are not concerned with the weight of evidence. Was, then, the District Court justified in regarding the conversation in question taken with subsequent acts of prosecutor as testified to, as an adequate thirty days’ notice? Clearly* we think, it was justified.
The judgment will be affirmed.